Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is a first office action, non-final rejection on the merits. Claims 1, 11, 16, 17 and 20 as amended, are currently pending and have been considered below. Claims 2-10, 12-15, and 18-19, as originally filed, remain pending and have been considered below.
Response to Amendment
 	This action is in response to the applicant’s arguments and amendments filed November 29th , 2021, which are in response to USPTO Office Action mailed August 27th, 2021. Applicant’s arguments and amendments have been considered with the results that follow:
Claims 1-20 remain pending.
The 112(a) rejection has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 11, 13-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mishra et al. (US 2010/0082152; hereinafter Mishra) in view of Goja (US 2019/0102874; hereinafter Goja).
Regarding Claim 1:
Mishra discloses a system for automatic learning of product manipulation, comprising: 
a plurality of scales for a product to be placed thereon, wherein the scales are configured to record weights of the product (Mishra, Para. [0031], Fig. 4, Mishra discloses the weight of the parcels is automatically sensed by the weight sensors positioned under the conveyor belt); 
a plurality of sensors, configured to capture images of the product (Mishra, Para. [0068], Fig. 10 and 11, Mishra discloses six cameras mounted to capture an image of the parcel); 
at least one robotic device (Mishra, Para. [0070], Mishra discloses a robotic arm used to move and/or rotate the parcel); and 
a computing device in communication with the sensors, the scales, and the robotic device (Mishra, Para. [0025-0026], Fig. 4, Mishra discloses a parcel monitoring system including a CPU which communicates and drives the other elements within the parcel monitoring system (i.e. sensors, scale, motor, etc.)), wherein the computing device is configured to: 
control the robotic device to manipulate, with a first set of parameters, the product (Mishra, Para. [0070], Mishra discloses a robotic arm used to move and/or rotate the parcel while the cameras capture image data); 
determine dimensions and orientation of the product before, during, and after a process of the manipulation with the first set of parameters, using the captured images (Mishra, Para. [0070], Mishra discloses a robotic arm used to move and/or rotate the cameras capturing image data (i.e. during manipulation), furthermore Mishra discloses multiple parcel monitoring systems (which determines parcel’s dimensions and orientations, see Para. [0034]) are located at various facilities which would monitor parcel as it progresses through the delivery process, see Para. [0021], therefore the parcel monitoring system would determine dimensions and orientations before, during, and after several manipulations); 
calculate weight distribution of the product before, during, and after the process of manipulation based on the dimensions, the orientation, and the recorded weights of the product (Mishra, Para. [0031], Fig. 4, Mishra discloses the weight of the parcels is automatically sensed by the weight sensors positioned under the conveyor belt, therefore with multiple parcel monitoring systems as noted above, the weight distribution is determined at various points (before, during, and after manipulation) along the delivery process); 
determine changes of the dimensions and orientation of the product before, during, and after the process of the manipulation with the first set of parameters as well as changes of the calculated weight distribution of the product before, during and after the process of the manipulation with the first set of parameters, wherein the changes of the dimensions and orientations of the product indicate whether the product has been damaged during the manipulation by the robotic device with the first set of parameters (Mishra, Para. [0053-0055], Mishra discloses the parcel monitoring logic compares the weight and dimensions of the parcel to previously measured parcel data and compares ; 
evaluate the first set of parameters based on the determined changes of the dimensions and orientation of the product before, during, and after the process of the manipulation with the first set of parameters as well as the determined changes of the calculated weight distribution of the product before, during, and after the process of the manipulation with the first set of parameters (Mishra, Para. [0053-0055], Mishra discloses the parcel monitoring logic compares the weight and dimensions of the parcel to previously measured parcel data and compares the parcel data to determine if an exception (damage) has taken place during the delivery process); and 
in response to the changes of the product indicating that the product has been damaged during the manipulation by the robotic device with the first set of parameters, determine suitable manipulation parameters of the product based on the evaluation (Mishra, Para. [0059-0060], Mishra discloses the exception (damaged parcel) is tracked and diverted to a separate exception path in response to the exception (damaged parcel)).  
Additionally, Goja in the same field of endeavor of parcel manipulation, also discloses determine changes of the dimensions and orientation of the product before and after the manipulation with the first set of parameters as well as changes of the calculated weight distribution of the product before and after the manipulation with the first set of parameters, wherein the changes of the dimensions and orientations of the product indicate whether the product has been damaged during the manipulation by the robotic device with the first set of parameters (Goja, Para. [0025], [0048], [0135], Goja discloses a damage analysis of the parcel based on a first and second digital image captured at multiple points along the parcel transit network, with the damage being caused by any internal or external factor related to the parcel transit network, see Para. [0033]).
Regarding Claim 3:
the system of claim 1.
	Mishra further discloses wherein the sensors comprise at least one of an RGB camera, an RGBD camera, a depth camera, and a laser scanner, and the images comprises visual images and depth images (Mishra, Para. [0035], Fig. 4, Mishra discloses cameras that are configured to capture digital images of the parcels).  
	Regarding Claim 4:
	Mishra or the combination of Mishra and Goja discloses the system of claim 1.
Mishra further discloses further comprising a rig, a learning station (Mishra, Para. [0023], Fig. 2 and 3, Mishra discloses an imaging tunnel comprising a housing with and opening for entrance and an opening for exit), and a plurality of lights (Mishra, Para. [0072], Mishra discloses six light sources mounted within the housing), wherein the sensors comprise a plurality of RGB cameras and at least one depth camera (Mishra, Para. [0041], [0068], Fig. 10 and 11, Mishra discloses six cameras mounted to capture an image of the parcel, as well as an x-ray system for capturing x-ray images, and a sonar system for determining 3D information), the scales are placed at the learning station, the rig is fixed to the learning station and surrounds the scales (Mishra, Para. [0031], Fig. 14, Mishra discloses the weight sensors within the housing), and the RGB cameras, the depth camera, and the lights are mounted on the rig (Mishra, Fig. 10 and 11, Para. [0041], [0068], [0072], Mishra discloses six light sources, and sensors are mounted within the housing).  
Regarding Claim 5:
Mishra or the combination of Mishra and Goja discloses the system of claim 4.
Mishra further discloses wherein the rig comprises columns fixed to the learning station, and an upper horizontal layer and a lower horizontal layer fixed to the columns and positioned above the scales (Mishra, Figs. 10 and 11, Mishra discloses the housing has sides which support an upper horizontal layer above the weight sensor), wherein the depth camera and one of the RGB cameras are mounted at a center of the upper horizontal layer, so as to capture images of top surface of the product, four of the RGB cameras are respectively mounted at four sides of the lower horizontal layer, so as to capture images of side surfaces of the product, and four of the lights are mounted at four corners of the upper horizontal layer (Mishra, Figs. 10 and 11, Para. [0070-0072], Mishra discloses sensors above and below the parcel to capture images of all surfaces of the parcel, with a light source mounted for each camera).
It would be obvious to one of ordinary skill in the art to use multiple horizontal layers, with one layer having four cameras attached, and another layer having four lights attached as a design choice. The use of rotating camera/sensors, which rotates around the product as taught by Mishra functions the same way as the four cameras would function. The use of four lights on the upper layer functions the same way as Houghton’s housing which provides lighting for optimal conditions.
Regarding Claim 6:
Mishra or the combination of Mishra and Goja discloses the system of claim 5.
Mishra further discloses wherein the four of the RGB cameras are positioned such that a line linking each of the four of the RGB cameras and a center of a top surface of the scales forms an angle of about 20-70 degrees with the top surface of the scales (Mishra, Fig. 10, Mishra discloses cameras which appear to be approximately 45 degrees to the top surface of the scale and/or parcel).
Regarding Claim 11:
Mishra or the combination of Mishra and Goja discloses the system of claim 1.
Mishra further discloses wherein the computing device is further configured to: 
control the robotic device to manipulate, with a second set of parameters different from the first set of parameters, the product based on the evaluation of the first set of parameters, wherein the second set of parameters are adjusted parameters that are adjusted based on the first set of parameters (Mishra, Para. [0061], Mishra discloses the parcel monitoring system sends the parcel along the exception path when an exception (damage) has been detected); 
determine dimensions and orientation of the product before, during, and after the process of the manipulation using the captured images (Mishra, Para. [0070], Mishra discloses a robotic arm used to move and/or rotate the cameras capturing image data (i.e. during manipulation), furthermore Mishra discloses multiple parcel monitoring systems (which determines parcel’s dimensions and orientations, see Para. [0034]) are located at various facilities which would monitor parcel as it progresses through the delivery process, see Para. [0021], therefore the parcel monitoring system would determine dimensions and orientations before, during, and after several manipulations); 
calculate weight distribution of the product before, during, and after the process of the manipulation based on the dimensions, the orientation, and the recorded weights of the product (Mishra, Para. [0031], Fig. 4, Mishra discloses the weight of the parcels is automatically sensed by the weight sensors positioned under the conveyor belt, therefore with multiple parcel monitoring systems as noted above, the weight distribution is determined at various points along the delivery process); and 
evaluate the second set of parameters (Mishra, Fig. 16, Para. [0100], Mishra discloses a parcel monitoring logic which detects an exception (damage) and determines how to handle the exception), 
wherein the suitable manipulation parameters of the product are determined based on the evaluation of the first set of parameters and the second set of parameters (Mishra, Fig. 16, Para. [0100], Mishra discloses a parcel monitoring logic which detects an exception (damage) and determines how to handle the exception). 
Mishra discloses the weight of the parcels is automatically sensed by the weight sensors positioned under the conveyor belt, therefore with multiple parcel monitoring systems as noted above, the weight distribution is determined at various points along the delivery process); and 
evaluate the second set of parameters (Mishra, Fig. 16, Para. [0100], Mishra discloses a parcel monitoring logic which detects an exception (damage) and determines how to handle the exception), 
wherein the suitable manipulation parameters of the product are determined based on the evaluation of the first set of parameters and the second set of parameters (Mishra, Fig. 16, Para. [0100], Mishra discloses a parcel monitoring logic which detects an exception (damage) and determines how to handle the exception). 
Regarding Claim 13:
Mishra or the combination of Mishra and Goja discloses the system of claim 1.
Mishra further discloses wherein a number of the robotic devices is two, and the two robotic devices are placed at two opposite sides of the scales (Mishra, Fig. 10, Mishra discloses multiple robotic arms, with at least two on opposite sides of the parcel and weight sensor, see elements 241-246 in Figure 10).  
Regarding Claim 14:
Mishra or the combination of Mishra and Goja discloses the system of claim 1.
Mishra further discloses wherein the robotic devices comprise a suction device, a robotic arm, a gripper, or an electrical adhesive device (Mishra, Para. [0081], Mishra discloses a robotic arm for manipulating the parcel).  
Regarding Claim 15:
Mishra or the combination of Mishra and Goja discloses the system of claim 1.
Goja, in the same field of endeavor of parcel manipulation, discloses wherein the computing device is configured to perform the step of determine suitable manipulation parameters of the product by machine learning (Goja, Para. [0137], Goja discloses machine learning models used to classify parcel damage and types of parcel damage, which would determine how the parcel should be manipulated).
Mishra to include a machine learning model used to classify parcel damage, and types of parcel damage as disclosed by Goja in order to manipulate the parcel correctly and to determine the amount of damage (slight, moderate, heavy) and specific type of damage (water, heat, tension, compression, etc.), (Goja, Para. [0137-0139]).
Regarding Claim 16:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding Claim 17:
The claim recites analogous limitations to claim 11 above, and is therefore rejected on the same premise.
Regarding Claim 18:
The claim recites analogous limitations to claim 15 above, and is therefore rejected on the same premise.
Regarding Claim 20:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Claims 2, 7-10, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mishra, in view of Goja, in further view of Houghton et al. (US 2017/0024896; hereinafter Houghton).
Regarding Claim 2:
Mishra or the combination of Mishra and Goja discloses the system of claim 1.
Houghton, in the same field of endeavor of product manipulation, discloses wherein the weight distribution of the product is a center of mass of the product (Houghton, Para. [0054], Houghton 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Mishra in order to include a center of gravity measurement as disclosed by Houghton in order to assist with manipulation and picking of the product, (Houghton, Para. [0074]).
Regarding Claim 7:
Mishra or the combination of Mishra and Goja discloses the system of claim 1.
Houghton, in the same field of endeavor of product manipulation, discloses wherein the computing device is further configured to construct a three-dimensional (3D) model of the product based on the captured images (Houghton, Para. [0023-0024], Houghton teaches a 3D model is constructed from the captured images of the product).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Mishra in order to include constructing a 3D model of the product as disclosed by Houghton in order to improve product throughput, (Houghton, Para. [0024]).
Regarding Claim 8:
The combination of Mishra, Goja, and Houghton discloses the system of claim 7.
Houghton, in the same field of endeavor of product manipulation, discloses wherein the 3D model comprises appearance information of side surfaces of the product (Houghton, Para. [0024], Houghton teaches the 3D model includes the texture of the product).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Mishra in order to include a 3D Houghton in order to improve product throughput, (Houghton, Para. [0024]).
Regarding Claim 9:
Mishra or the combination of Mishra and Goja discloses the system of claim 1.
Mishra further discloses wherein the computing device is further configured to: 
determine identification of the product (Mishra, Para. [0042], Mishra discloses determining the identification of the parcel by correlation of dimensional values assigned to the parcel); and 
retrieving product information from a product database based on the identification (Mishra, Para. [0043-0044], Mishra discloses the parcel data is sent to the parcel monitoring system through a RF identification system).
Houghton, in the same field of endeavor of product manipulation, discloses wherein the product information comprises a three-dimensional (3D) model of the product, and the weight distribution of the product (Houghton, Para. [0069], [0089], Houghton teaches information of the product includes the 3D model, and center of gravity, and may be retrieved by the inventory robots and/or users).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Mishra in order to include a 3D model and center of gravity as disclosed by Houghton in order to improve product throughput, (Houghton, Para. [0024]).
Regarding Claim 10:
The combination of Mishra, Goja, and Houghton discloses the system of claim 9.
Houghton, in the same field of endeavor of product manipulation, discloses wherein the product information comprises smoothness and hardness of side surfaces of the product (Houghton, Para. [0024], Houghton teaches the 3D model includes the texture of the product).  
Mishra in order to include a 3D model with textures of the surface of the product as disclosed by Houghton in order to improve product throughput, (Houghton, Para. [0024]).
Regarding Claim 12:
Mishra or the combination of Mishra and Goja discloses the system of claim 1.
Houghton, in the same field of endeavor of product manipulation, discloses further comprising a plurality of skill set provided by a robot skill set database, wherein the robot skill set database provides parameters for the robotic device to manipulate the product, and the suitable manipulation parameters of the product are stored in the robot skill database (Houghton, Para. [0043], [0049], [0114], Figure 1, Houghton teaches that machine learning tools are used for training of automation tools, which learn how to manipulate products based on the product parameters and are saved for future product manipulation).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Mishra in order to include training of automation tools to learn how to manipulate products based on the saved parameters for future product manipulation as disclosed by Houghton in order to manipulate products efficiently, (Houghton, Para. [0114-0116]).
Regarding Claim 19:
The claim recites analogous limitations to claims 7 and 8 above, and is therefore rejected on the same premise.
Response to Arguments
Applicant's arguments filed November 29th have been fully considered but they are not persuasive. 

determine dimensions and orientation of the product before, during, and after a process of the manipulation with the first set of parameters, using the captured images;
calculate weight distribution of the product before, during, and after the process of the manipulation based on the dimensions, the orientation, and the recorded weights of the product;
determine changes of the dimensions and orientation of the product before, during, and after the process of the manipulation with the first set of parameters as well as changes of the calculated weight distribution of the product before, during, and after the process of the manipulation with the first set of parameters, wherein the changes of the product indicate whether the product has been damaged during the manipulation by the robotic device with the first set of parameters;
evaluate the first set of parameters based on the determined changes of the dimensions and orientation of the product before, during, and after the process of the manipulation with the first set of parameters as well as the determined changes of the calculated weight distribution of the product before, during, and after the process of the manipulation with the first set of parameters;
in response to the changes of the product indicating that the product has been damaged during the manipulation by the robotic device with the first set of parameters, determine suitable manipulation parameters of the product based on the evaluation.

Regarding (1) and (2) the cited art of Mishra discloses the parcels dimensions and orientations by determining distance to the sensors, therefore determining orientation and dimensions (para. 
Regarding (3) and (4) the cited art of Mishra discloses comparing the measurements (PO data) from before and after manipulation to determine if changes (damages) have occurred during the manipulation process, see Para. [0053-0055]. Additionally, Mishra discloses determining if the damage to the parcel occurred during the shipping process. The examiner argues the robotic device manipulating the parcel is part of the shipping process, see para. [0070]. Therefore, the argued limitation is disclosed by the cited art.
Regarding (5) the cited art of Mishra discloses in response to determining an exception (damaged parcel) during the manipulation, suitable manipulation is determined, see Para. [0059-0060], by diverting the parcel to a separate path of manipulation (exception path), which is a different manipulation compared to an undamaged parcel (no exception). Therefore, the argued limitation is disclosed by the cited art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 5712703844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664